United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2287
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Alfonso D. Gill

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: April 15, 2022
                              Filed: August 12, 2022
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

PER CURIAM.

      Alfonso D. Gill moved to reduce his revocation sentence under the First Step
Act of 2018, which authorizes district courts to impose reduced sentences for
qualifying movants “as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . .
were in effect at the time the covered offense was committed.” Pub. L. No. 115-391,
§ 404(b), 132 Stat. 5194, 5222 (2018). The district court found Gill eligible for a
reduction, but did not calculate Gill’s amended revocation sentencing range under the
U.S. Sentencing Guidelines before deciding whether to grant relief, which it was
required to do. See United States v. Holder, 981 F.3d 647, 651 (8th Cir. 2020)
(“When a defendant . . . is eligible for Section 404 relief, the First Step Act requires
the court to determine the amended guidelines range before exercising its discretion
whether to grant relief.”); see also Concepcion v. United States, 142 S. Ct. 2389, 2402
n.6 (2022) (explaining that a district court must calculate the Guidelines sentencing
range as if the Fair Sentencing Act’s amendments had been in place at the time of the
offense, before it may consider intervening changes of law or fact in selecting an
appropriate sentence). We reject the government’s argument that this plain error did
not affect Gill’s substantial rights. See Molina-Martinez v. United States, 578 U.S.
189, 198 (2016) (“When a defendant is sentenced under an incorrect Guidelines range
. . . the error itself can, and most often will, be sufficient to show a reasonable
probability of a different outcome absent the error.”); Rosales-Mireles v. United
States, 138 S. Ct. 1897, 1907 (2018) (“A plain Guidelines error that affects a
defendant’s substantial rights is precisely the type of error that ordinarily warrants
relief under Rule 52(b).”); Holder, 981 F.3d at 651 (reading “Molina-Martinez and
Rosales-Mireles as strongly cautioning courts of appeals not to make . . . assumptions
. . . as to what the district court might have done had it considered the correct
Guidelines range” (quoting United States v. Harris, 908 F.3d 1151, 1156 (8th Cir.
2018) (alteration in original)).

      We vacate Gill’s revocation sentence and remand to the district court for
resentencing in accordance with the procedural sequence set forth above.
                      ______________________________




                                          -2-